Citation Nr: 1228852	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  01-03 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2000.  In November 2001, the appellant appeared at a videoconference hearing held before a Veterans Law Judge who has since retired from the Board.  In a letter dated in May 2012, the Veteran was notified that because of this, he was entitled to another Board hearing if he wished.  He was informed that if he did not respond 30 days, the Board would assume he did not wish another hearing and proceed accordingly; the Veteran did not respond.  

In a decision dated in August 2007, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in October 2009, the Court set aside the Board decision and remanded the matter for further development and readjudication.  Pursuant thereto, the appeal was remanded by the Board in September 2010.

In certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) can be inferred as part of the original claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran was granted a 100 percent rating for PTSD, effective June 13, 2006; as of that date, the issue of a TDIU rating is moot.  See 38 C.F.R. §§ 3.341(a), 4.16 (2011) (TDIU rating for consideration where schedular rating less than total).  Prior to that date, the Veteran did not claim to be unemployable due to his service-connected disabilities, alone, in particular, his residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax.  Moreover, a private medical report, dated in May 2006, noted that the Veteran worked as a construction supervisor.  Therefore, in the factual and legal circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal, because the Court-ordered development was not accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  Specifically, in its October 2009 decision, the Court found that, despite a Board development request dated in February 2002, which ordered a VA examination to include several cited tests, including a "maximum oxygen consumption test," that the maximum oxygen consumption test was not performed.  The Court pointed out that such test is included as one of the alternative criteria for rating restrictive lung disease under 38 C.F.R. § 4.97, diagnostic code 6843.  The Court further found that the April 2002 VA examiner's explanation that it was "not a regularly provided test in that pulmonary laboratory here" to be insufficient, observing that the language of the Board's ordered tests did not specify where the maximum oxygen consumption test should be administered, only that it be administered. 

The case was remanded for an examination, to include the maximum oxygen consumption test, in September 2010; however, VA examinations in November 2010 and April 2012 did not include the test; the April 2012 examination report specifically stated that the test had not been performed.  In order to comply with the Court- and Board-ordered development, the Veteran must be afforded an examination which includes a maximum oxygen consumption test.  See Stegall, Dyment.  If such test cannot be given, an explanation must be provided.  

Additionally, in the October 2009 decision the Court held that the Board failed to consider staged ratings, and that the Board failed to give adequate reasons and bases for its decision; this matter will be addressed if and when the case returns to the Board after completion of the below ordered development and readjudication at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of his service-connected residuals of a pleural cavity injury secondary to a shell fragment wound and spontaneous pneumothorax.  In particular, as mandated by the Court, this must include a maximum oxygen consumption test, unless such test cannot be performed, in which case a complete explanation must be provided.  In this regard, the Court found that an examiner's statement that the test was "not a regularly provided test in that pulmonary laboratory here" to be an insufficient explanation.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  

2.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



